department of the treasury internal_revenue_service washington d c government entities division aug a qe spf ka th u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx ira v xxxxxx financial_institution c xxxxx financial_institution d xxxxx amount n xxxxx year xxxxxx date xxxxx date xxxxx dear xxxxx this is in response to your submission dated date in which you request a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that on date amount n was distributed from ira x an individual_retirement_arrangement ira he maintained at financial page institution d taxpayer a asserts that he intended to roll over amount n into another ira and that his failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to the worsening of a degenerative medical_condition which affected his mobility and limited his ability to manage his financial affairs taxpayer a further asserts that amount n has not been used for any purpose taxpayer a represents that on date he liquidated ira x a certificate of deposit maintained at financial_institution d with the intention of rolling over its maturity value of amount n into ira v which he maintained at financial_institution c taxpayer a represents that during the 60-day rollover period following date he was bed-ridden on account of his degenerative medical_condition taxpayer a has provided a letter from his treating physician stating that taxpayer a was confined to a bed or chair during most of a four-month period which included the 60-day rollover period taxpayer a represents that upon improvement of his condition he attempted to roll over amount n into ira v but was informed that the 60-day rollover period had passed based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day xxxxx page after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with his assertion that he intended to transfer amount n into ira v during the 60-day period following date and that his medical_condition prevented him from doing so therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira xxxxx page provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx i d xxxxx by telephone pincite-xxxxx please address all correspondence to se t ep ra t4 sincerely yours laura b warshawsky manager employee_plans technical group enclosures copy of deleted ruling letter notice of intention to disclose
